DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 16 March 2021.
Claims 1-20 are still pending; Claims 1, 6, 8, 13, 16 and 19 have been amended.
Replacement drawing have been submitted and overcome the previous objections.
Arguments directed to the rejection of Claims 1-20 have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusche (US 5,549,327) in view of Ochi (JP 2016-203890).
Regarding Claims 1, 15 and 16, Rusche discloses an inner door covering which covers holes in a door comprised of a substantially flat body portion (see Fig. 5); and a plurality of energy absorbers disposed across the body portion formed integrally with the body (plurality of impact pots located on the base; see 
Regarding Claims 2, 9 and 17, the top portion of each energy absorber connects to the one or more side walls at a shoulder portion (see Fig. 1), and wherein the shoulder portion of one or more energy absorbers of the plurality of energy absorbers include a groove (stepped groove at shoulder) configured to control and promote the collapsing of the one or more energy absorbers to a flattened state when the object fully compresses the one or more energy absorbers.
Regarding Claims 3, 10 and 18, the height of the absorber is compressed to a flattened height of the thickness of the material (see column 4, lines 20-23).

Regarding Claims 6, 13 and 19, the absorbers are formed integrally with the base and are free of holes.
Regarding Claims 7, 14 and 20, the absorber is a fiber filled polymer.
Regarding Claim 8, Rusche discloses an inner door covering which covers holes in a door comprised of a substantially flat body portion (see Fig. 5); and a plurality of energy absorbers disposed across the body portion (plurality of impact pots located on the base; see column 4, line 67 - column 5, line 2), each energy absorber having a top portion and one or more side walls surrounding the top portion and defining a cavity (see Fig. 1), each energy absorber having a closed end at the top portion and an open end opposite the closed end, each energy absorber configured to absorb energy and collapse when force is exerted by an object on the top portion, the object moving from the closed end toward the open end (compare Figs. 1 and 2).  Ochi discloses using a seal to attach the body to the door.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612